DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 16, the claim appears to be incomplete and lacking any structural limitations or method steps.  Applicant should amend to clearly and distinctly point out the missing limitations of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 11-12, 16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Veng (US 2012/0125264).

Regarding claims 1, 11, 16, Veng disclose a system and method for controlling environmental conditions within and/or around an animal enclosure, the system comprising: an animal enclosure (Abstract, Fig. 4) having a first climate (10, [0038]); a climate control system connected to the animal enclosure (Abstract, Fig. 4) and comprising a climate conditioning device and a processor; one or more sensors connected to the climate control system and disposed within and/or around the animal enclosure ([0019] A control retrieves the measured surface temperature and compares it with a set temperature. If the measured temperature is too high, a signal is sent to a motor which either directly or via a wire drive lifts the front edge of the cover proportionally with the deviation in surface temperature, Claim 3 states wherein the control controls a number of heating elements which may adjust the temperature under the cover, [0042] sensors are connected to a control controlling the position of the cover and which possibly communicates with a central computer such that it is possible to monitor/control a large number of pens centrally); wherein the animal enclosure (Abstract, Fig. 4) is configured to house one or more animals (Fig. 4) each having a one or more detectable parameters or measurable features ([0027] wherein the cover being arranged at least over a part area in a double climate pen in stables for domestic animals, where sensors are arranged in connection with a control, where the sensors are heat sensors, including particularly infrared temperature sensors suited for detecting the surface temperature of the animals in the covered area, and/or where the sensors are a number of CO.sub.2 sensors suited for detecting the CO.sub.2 concentration under the cover, so that the detected temperature or temperatures and/or the CO.sub.2 concentrations are input parameters for the control, where the input parameters are compared with predefined limits, and wherein the control generates an output in case of input lying outside the predefined limits); wherein the one or more sensors are configured to detect the one or more parameters or measurable features and convey information about the one or more parameters or measurable features to the processor; wherein the processor is configured to cause the climate conditioning device to change the first climate to a determined second climate in the animal enclosure ([0019] A control retrieves the measured surface temperature and compares it with a set temperature. If the measured temperature is too high, a signal is sent to a motor which either directly or via a wire drive lifts the front edge of the cover proportionally with the deviation in surface temperature, Claim 3 states wherein the control controls a number of heating elements which may adjust the temperature under the cover, [0042] sensors are connected to a control controlling the position of the cover and which possibly communicates with a central computer such that it is possible to monitor/control a large number of pens centrally); and wherein the determined second climate is determined using calculations of the processor that are based on the one or more parameters or measurable features detected by the one or more sensors ([0024] control will calculate the average of the measured surface temperatures, and this value will be used for regulating the position of the covers, Claim 1 states a control which receives input from the sensors and which on the basis of predefined parameters activates the means for elevating and/or lowering the edge of the cover, Claim 3 states wherein the control controls a number of heating elements which may adjust the temperature under the cover, [0027] the cover being arranged at over a partial area in a double climate pen in stables for domestic animals, where sensors are arranged in connection with a control, where the sensors are heat sensors, including particularly infrared temperature sensors suited for detecting the surface temperature of the animals in the covered area and/or where the sensors are a number of CO.sub.2 sensors suited for detecting the CO.sub.2 concentration under the cover, so that the detected temperature or temperatures and/or the CO.sub.2 concentrations are input parameters for the control, where the input parameters are compared with predefined limits, and that the control generates an output in case of input lying outside the predefined limits, causing the front edge of the cover is lowered or elevated, respectively, where the front edge of the cover can be lowered to such a low level that the heat loss to the stable corresponds to the heat emission of the animals in their sleeping condition and/or to a predetermined CO.sub.2 concentration level, and where the front edge of the cover is elevated when the animals do not sleep and thereby produce more heat.).

Regarding claim 3, Veng discloses wherein the climate conditioning device comprises one or more of a heater, an air conditioner, a humidifier, a dehumidifier, and an air mixer (Claim 3 states wherein the control controls a number of heating elements which may adjust the temperature under the cover).

Regarding claim 4, Veng discloses wherein the processor comprises one or more of a receiver, a transmitter, a memory, an algorithm, and a user interface ([0042] sensors are connected to a control controlling the position of the cover and which possibly communicates with a central computer such that it is possible to monitor/control a large number of pens centrally).

Regarding claims 5, 12, Veng discloses wherein the one or more sensors are infrared sensors (Claim 1 states one or more sensors mounted at the bottom side or top side of the cover or at a bracket fastened to a wall, where the sensors are heat sensors, including particularly infrared temperature sensors).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6-7, 9, 13-14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Veng (US 2012/0125264) in view of Heemskerk (US 2013/0029573).

Regarding claims 2, 7, 14, Veng discloses the invention substantially as set forth above and the animal enclosure is further capable of being a poultry house as poultry could easily be stored within the stable enclosure, but does not expressly disclose the animal enclosure being a poultry house.
However, Heemskerk discloses a similar structure being a poultry processing method and apparatus (Abstract, wherein poultry that is conveyed in a line of a the house is provided in order to determine at the start of the line whether the poultry was alive or dead on arrival at the house. The method and apparatus can include the detection of a temperature of the poultry).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Veng, by making the enclosure for poultry, as taught by Heemskerk, for the purpose of providing an enclosure for various types of animals.  

Regarding claims 6, 13, Veng discloses the invention substantially as set forth above, and further discloses wherein the animal enclosure houses one or more animals and wherein the one or more parameters or measurable features is a temperature that corresponds to infrared light emitted from at least one of the animals ([0018] By placing one or more infrared temperature sensors e.g. in the cover, they may measure the surface temperature of the animals and thereby their heat production, [0022] a heat system in the cover which may supply heat to the animals. The heat will then be increased steplessly as the detected surface temperature on the animals becomes too low), but does not expressly disclose a temperature of a head or a vent of at least one of the animals.
However, Heemskerk discloses a similar structure that measures the temperature of the head or vent of the animal (Abstract, wherein poultry that is conveyed in a line of a the house is provided in order to determine at the start of the line whether the poultry was alive or dead on arrival at the house. The method and apparatus can include the detection of a temperature of the poultry, [0014] comprises calculating means connected to the temperature detection means in order to establish the difference in temperature between the temperature of the poultry at its breast and the temperature of the poultry at its head).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Veng, by supplying the measurable features or parameters of the temperature of the head or vent of at least one animal, as taught by Heemskerk, for the purpose of providing a system to ensure accurate temperatures of different parts of the animal to determine if the poultry is alive by developing a poultry profile.  

Regarding claims 9, 17, Veng discloses the invention substantially as set forth above, but does not expressly disclose wherein the calculations comprise an internal temperature of the one or more poultry and wherein the calculating of the determined second climate by the processor is also based on the internal temperature.
However, Heemskerk discloses a similar structure that provides calculations that comprise an internal temperature of the one or more poultry and wherein the calculating of the determined second climate by the processor is also based on the internal temperature ([0019] A control retrieves the measured surface temperature and compares it with a set temperature. If the measured temperature is too high, a signal is sent to a motor which either directly or via a wire drive lifts the front edge of the cover proportionally with the deviation in surface temperature, Claim 3 states wherein the control controls a number of heating elements which may adjust the temperature under the cover, [0042] sensors are connected to a control controlling the position of the cover and which possibly communicates with a central computer such that it is possible to monitor/control a large number of pens centrally, Abstract, wherein poultry that is conveyed in a line of a the house is provided in order to determine at the start of the line whether the poultry was alive or dead on arrival at the house. The method and apparatus can include the detection of a temperature of the poultry, [0014] comprises calculating means connected to the temperature detection means in order to establish the difference in temperature between the temperature of the poultry at its breast and the temperature of the poultry at its head, Claim 27 states wherein said temperature detection means are also arranged to detect the temperature profile of the poultry at various regions of the poultry's body).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Veng, by supplying the measurable features or parameters of the temperature of the head or vent of at least one animal, as taught by Heemskerk, for the purpose of providing a system to ensure accurate temperatures of all parts of the animal to determine if the poultry is alive by developing a poultry profile.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Veng (US 2012/0125264) and Heemskerk (US 2013/0029573) in view of Matsuoka (2014/0058567).

Regarding claim 8, Veng discloses the invention substantially as set forth above, but does not expressly disclose wherein the determined second climate is determined using an algorithm.
However, Matsuoka discloses an intelligent HVAC system with the use of algorithms in climate control and wherein the second climate is determined using an algorithm ([0126] HVAC schedules or template schedules, i.e., a schedule of time intervals (e.g., weekdays and weekends) and set point temperatures or temperature selections for each time interval, [0186] parameters that can be sensed or governed by the thermostat itself, in combination only with physical parameters that can be sensed or governed by the thermostats, [0206] thermostat settings (e.g., updated HVAC schedules) and/or algorithms, according to some embodiments. In these examples, the sharing of thermostat settings and/or algorithms is facilitated using the thermostat access client 4616, thermostat management system 4606).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Veng, by supplying the second climate being determined using an algorithm, as taught by Matsuoka, for the purpose of providing an energy efficient schedule for the climate control system while using algorithms.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Veng (US 2012/0125264) in view of Starr (US 2012/0004517).

Regarding claim 10, Veng discloses the invention substantially as set forth above, but does not expressly disclose wherein the one or more parameters or measurable features is at least one of a pulse rate, a respiration rate, a blood pressure, a weight, or a height.
However, Starr discloses an animal monitoring a measurement system that measures one or more parameters or measurable features is at least one of a pulse rate, a respiration rate, a blood pressure, a weight, or a height (Abstract, a controller configured to selectively determine blood pressure parameters from the data and pulse oximeter parameters from the data, [0027] blood pressure monitor comprising an animal holder containing an animal).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Veng, by supplying one or more parameters or measurable features of at least one of a pulse rate, a respiration rate, a blood pressure, a weight, or a height, as taught by Starr, for the purpose of providing useful measurable parameters of the animal to enhance physiological results.  

Allowable Subject Matter
Claim 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner lists referenced documents on PTO-892 because the references present other/alternative or conceptual designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to Applicant’s inventive submission.  The record relates to Applicant’s identified material and Examiner’s discovered references concerning Applicant’s subject matter relevant for a patentability determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/Examiner, Art Unit 3642                  

/MONICA L PERRY/Primary Examiner, Art Unit 3644